Citation Nr: 1206647	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  07-24 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, on behalf of the RO in Albuquerque, New Mexico.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

When the case was last before the Board in December 2010, it was remanded for additional development.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no greater than level I hearing loss in the right ear and level I in the left ear.


CONCLUSION OF LAW

The requirements for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159 , 3.321(b)(1), 4.1, 4.7, 4.85, Diagnostic Code 6100 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

DUTIES TO NOTIFY AND ASSIST

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Board finds that VA's duty to notify was satisfied by letters sent to the Veteran in June 2006, May 2008, and December 2010.  Together, the letters address all of the notice requirements, to include notice regarding the assignment of disability ratings and effective dates.  Although complete notice was not sent until after the initial adjudication of the claim, the Board notes that after affording the appellant the opportunity to submit additional evidence and argument, the RO reconsidered his claim in the May 2011 Supplemental Statement of the Case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); Medrano v. Nicholson, 21 Vet. App. 165 (2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a Statement of the Case, is sufficient to cure a timing defect). 

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  

In August 2006, April 2008, January 2011, and March 2011, VA audiological examinations were conducted to address the current severity of the Veteran's bilateral hearing loss.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As will be discussed more fully below, the Board finds that the VA examinations are adequate, as the January 2011 examination is predicated on a reading of the medical records in the Veteran's claims file and all of the examinations are based on thorough audio examinations of the Veteran, to the extent feasible.  The March 2011 examination addresses the questions presented in the December 2010 Board remand, and all examinations, when read together, sufficiently address all pertinent rating criteria or explain sufficiently why data is not available.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its December 2010 remand.  Specifically, the December 2010 Board remand instructed the RO to send the Veteran a proper VCAA notice letter.  Such a letter was sent in December 2010.  Additionally, the RO was to afford the Veteran a VA examination to determine the current severity of his service-connected bilateral hearing loss.  The Board finds that the RO has complied with the Board's instructions and that the January 2011 and March 2011 VA examination reports substantially comply with the Board's December 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that the Veteran, in a June 2011 letter, argues that the VA examiner's statement that the attempts to perform the audiology examination were unsuccessful due to a less than optimal effort on the Veteran's part, yielding unreliable speech recognition scores that were inconsistent with pure tone threshold scores, is highly subjective on the part of the examiner.  The Veteran states that the test should have been declared inconclusive and not used against him.  He claims that he was not being deceptive as alleged.  He also stated that the examiner asked that the Veteran memorize the words used during the hearing test.  This caused him to lose concentration because he has additional disabilities that affect short term memory and auditory processing.  He questioned whether such memorization is standard procedure and suggested that proper protocol was not used during the testing.  

After reviewing the examination reports, the Board finds that nothing in the record reflects that the VA examiner, a clinical audiologist, was biased or in any way used improper testing protocol.  With the exception of the August 2006 VA examination, and a November 2006 audiology consult, the examination reports reflect that the Veteran's responses to pure tone testing were inconsistent with his responses to speech testing.  In January 2011, he was reinstructed on testing procedures to no avail.  The examiner stated that speech reception threshold and pure tone average showed highly inconsistent responses.  In March 2011, the same VA examiner stated that the Veteran's speech recognition testing was too unreliable to score.  In sum, the Veteran has been afforded three examinations (April 2008, January 2011 and March 2011), and at all three examinations, his speech recognition scores were inconsistent with his pure tone thresholds and not suitable for rating purposes.  The Board finds that all proper testing protocols were followed and the record is sufficient on which to decide the claim.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 . 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 ; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Generally, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, at 509.  However, when an increased rating claim is received within one year of notice of a prior final rating decision on the same matter, as in this case, the rating period for consideration is the day following the date of notice of the prior final rating decision on the matter.

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes different auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id. 

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his/her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

The Veteran contends that he is entitled to a higher rating for his bilateral hearing loss because it is more disabling than reflected by the currently assigned noncompensable rating.  In this regard, a report of telephone contact with the Veteran, dated in June 2006, is recognized as a claim for an increased (compensable) rating for the disability at issue, and not a notice of disagreement with a February 2006 rating decision which continued a noncompensable rating for the service-connected bilateral hearing loss.  See 38 C.F.R. § 20.201.  As such, the rating period on appeal for consideration is from March 7, 2006, the day following notice of the February 2006 rating decision.

In support of his claim, the Veteran's wife submitted a letter stating that he never hears her the first time she says something.  Additionally, he speaks very loudly, almost as if he is shouting.  When he is in a room of people, he speaks even louder.  He listens to the television and radio at an extremely high volume   because he cannot hear it if it is on a lower volume.  

The Veteran underwent a VA examination in August 2006.  The report of that examination notes that pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right Ear
10
15
55
45
31
Left Ear
5
30
55
55
36

Maryland CNC word list speech recognition scores were 94 percent in each ear.  

A November 2006 VA audiology consult notes that pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right Ear
10
15
50
45
30
Left Ear
10
30
55
55
38

Speech recognition test scores were 100 percent in the right ear and 96 percent in the left ear.  

A December 2007 private audiological report indicates that pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
30
40

55
Left Ear
40
55

65

Speech audiometry tests, which were done using PB Derived List, revealed speech recognition ability of 96 in the left ear.  No results are listed for the right ear.

A private audiological report dated in March 2008 indicates that pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
40
40

55
Left Ear
40
55

70

Speech audiometry tests, which were done using Campbell's list, revealed speech recognition ability of 88 percent in the right ear and of 84 in the left ear.

The Veteran underwent a VA examination in April 2008.  The report of that examination notes that pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right Ear
10
15
45
45
29
Left Ear
10
30
55
60
39

The examiner stated that speech discrimination test responses were inconsistent with pure tone thresholds and were characterized as unsuitable for rating purposes.  The examiner stated that test results showed normal to moderate sensorineural hearing loss in the right ear and normal to moderately severe sensorineural hearing loss in the left ear.  

A January 2011 VA examination report indicates that the Veteran's responses to pure tone and speech testing were inconsistent.  Speech reception threshold and pure tone average showed highly inconsistent responses from the claimant which invalidated the audiological testing.  The Veteran was reinstructed on testing procedures without resolve.  The best threshold in the right ear was 45 decibels and 50 decibels in the left ear.  Recorded speech testing was attempted; however, the Veteran did not respond to many of the presented words.  When he did respond, the responses were correct.  The examiner concluded that the nature and severity of the hearing loss was attempted to be determined without success.  Inconsistent responses and/or omissions served to invalidate the test.  The claims file was reviewed.  

In March 2011 the Veteran underwent another VA examination.  The report of that examination notes that the claims file was reviewed.  The examination report also indicates that pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right Ear
10
15
50
50
31
Left Ear
10
25
55
65
39

Speech recognition testing was characterized as too unreliable to score.  The examiner indicated that the Veteran did not respond to most of the words presented, which was found to be inconsistent with the pure tone thresholds.  The examiner stated that there was a moderate sensorineural hearing loss in the right ear and moderately severe sensorineural hearing loss in the left ear.  The examiner stated that there are no significant effects on the Veteran's usual occupation or on his usual daily activities.  The examiner further opined that the Veteran's hearing loss, in and of itself, does not preclude the Veteran from obtaining gainful employment and/or participating in social events.  His hearing loss alone should not be a barrier to a wide range of employment settings.  The examiner reasoned that many individuals with the Veteran's degree of hearing loss or worse function well in many occupational settings.  The examiner continued that this is not to say that the Veteran's hearing loss would not cause some problems depending on the vocation.  The examiner further clarified that the Veteran may have trouble working well in very noisy environments and in environments that require him to often use non face-to face communications equipment (such as speakers, intercoms, etc.).  

Here, the Veteran has been awarded a noncompensable rating throughout the pendency of this appeal.  For the reasons set forth below, the evidence does not show that the Veteran is entitled to a compensable rating for bilateral hearing loss at any time during the current appeal period.  Therefore, his increased rating claim is denied.

Pursuant to 38 C.F.R. § 4.85, when the Veteran's August 2006 VA examination is considered, and the pure tone threshold averages are applied to Table VI, his pure tone threshold average for the right ear (31 decibels) and speech discrimination score (94 percent) receive a numeric designation of Level I.  For the Veteran's left ear, the foregoing pure tone threshold average (36 decibels) and speech discrimination score (94 percent) also warrant a numeric designation of Level I.  Applying the numeric designations to 38 C.F.R. § 4.85, Table VII, the Veteran is entitled to a noncompensable rating under DC 6100.  Therefore, a compensable rating is not warranted based on these results.

Considering the November 2006 audiology report, when pure tone threshold averages are applied to Table VI, his pure tone threshold average for the right ear (30 decibels) and speech discrimination score (100 percent) receive a numeric designation of Level I.  For the Veteran's left ear, the foregoing pure tone threshold average (38 decibels) and speech discrimination score (96 percent) also warrant a numeric designation of Level I.  Applying the numeric designations to 38 C.F.R. § 4.85, Table VII, the Veteran is entitled to a noncompensable rating under DC 6100.  Therefore, a compensable rating is not warranted based on these results.

Pure tone thresholds at 3000 Hertz were not designated on private examinations in December 2007 and March 2008.  Considering the Veteran's April 2008 and March 2011 VA examinations, when the pure tone threshold averages are applied to Table VI, his pure tone threshold average for the right ear (which was at worst 31 decibels) and speech discrimination score (100 percent is used in this case because the results were unreliable) receive a numeric designation of Level I.  For the Veteran's left ear, the foregoing pure tone threshold averages (both were 39 decibels) and speech discrimination score (100 percent) also warrant a numeric designation of Level I.  Applying the numeric designations to 38 C.F.R. § 4.85, Table VII, the Veteran is entitled to a noncompensable rating under DC 6100.  Therefore, a compensable rating is not warranted based on these results.

Although an exceptional pattern of hearing is not shown, when the Veteran's pure tone threshold averages for his April 2008 and March 2011 VA examinations are applied to Table VIA, there is no change.  A numeric designation of Level I is still assigned for each ear.  When applied to 38 C.F.R. § 4.85, Table VII, the Veteran is still only entitled to a noncompensable rating under DC 6100.  Therefore, a compensable rating is not warranted on this basis, either.

With respect to the private audiograms, the Board observes that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85(a).  Neither private audiology test submitted by the Veteran was accomplished using the Maryland CNC controlled speech discrimination test.  Instead, the December 2007 and March 2008 private test reports clearly reflect that they were done using PB Derived list and Campbell's list, respectively.

The Board is fully aware of the Court of Appeals For Veterans Claims decision in Savage v. Shinseki, 24 Vet. App. 259 (2011).  In that decision, the Court held that, pursuant to 38 U.S.C. § 5103A(a), when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  In this case, the private examination reports are not unclear as to what testing method was used.  As noted above, the test reports reflect the use of PB Derived list and Campbell's list.  Moreover, as indicated above, 38 C.F.R. § 4.85(a) requires the use of the Maryland CNC speech recognition test.  As such, there is no need to clarify the results contained in the private examination reports and the Board is not bound to accept the private audiology report results.  As such, a higher, compensable rating is not warranted based upon the private audiology reports.

The above determinations are based upon consideration of applicable rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted, however, that, even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the March 2011 examiner clearly addressed the factors pertinent in Martinak, finding that the Veteran's hearing loss has very little effect on occupational functioning and daily activities.  As such, this element of the claim for an increased rating has been taken into account.  

Also considered by the Board are the Veteran's wife's statements regarding the effects of the Veteran's hearing loss on every day activities.  The Board understands that the Veteran speaks more loudly than necessary, requires the television and radio to be at an extremely high volume in order to hear them, and requires individuals with whom he is conversing to repeat what they say.  However, hearing loss evaluations are determined by a mechanical application of the tables found in 38 C.F.R. §§ 4.85 and 4.86(a), without resort to subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, such mechanical application warrants the assignment a noncompensable rating for bilateral hearing loss. 

Accordingly, the Board can find no basis for the assignment of a compensable evaluation for bilateral hearing loss for any portion of the appeal period.  The Veteran is certainly competent to report his symptoms.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (a veteran is competent to testify as to the continuity of symptomatology capable of lay observation).  However, to the extent that he has stated that his service-connected hearing loss warrants a higher evaluation, the medical findings do not support his contentions.  The Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the Veteran's statements.  Moreover, the assignment of disability evaluations based on hearing impairment is primarily based upon a mechanical application of the rating criteria, as explained and applied herein. 

In summary, entitlement to a compensable rating for bilateral hearing loss is not warranted.  See Hart, 21 Vet. App. 505 (2007).  Accordingly, there is no basis for the assignment of increased or staged ratings in this case.  As there is a preponderance of the evidence against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361   (Fed. Cir. 2001).  Accordingly, the appeal is denied. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


